Sosman, J.
(concurring, with whom Cordy, J., joins). Eleven years ago, when confronted with a request to reconsider the fresh complaint doctrine, this court decided, with apparent reluctance, to retain “a doctrine which has its origins in outmoded, and invalid, sexual myths.” Commonwealth v. Licata, 412 Mass. 654, 658 (1992). Perhaps as a result of the court’s discomfiture with the fresh complaint exception to the hearsay role, the jurisprudence surrounding fresh complaint now carries an assortment of technical restrictions and requirements that are not imposed on other hearsay exceptions.1 As today’s decision recognizes, ante at 445 n.5, almost all other States have now either abandoned or substantially modified the doctrine of fresh complaint. In my view, it is time for this court to revisit this antiquated doctrine and modernize our approach to the introduction of such testimony.
The theory underlying the fresh complaint doctrine was that persons who were sexually assaulted would complain of the assault immediately, that jurors would therefore be skeptical of any complaining witness who did not make such a prompt complaint, and that, in order to eliminate that skepticism, the prosecutor should be allowed to present evidence of the complaining witness’s prompt complaint. See Commonwealth v. Licata, supra at 658. However, with regard to child victims, our fresh complaint jurisprudence has adopted the exact opposite of *454the premise on which the doctrine rests: a child’s circumstances commonly make it difficult, if not impossible, for the child to make a prompt complaint of sexual assault and, contrary to the theoretical justification for the doctrine, a child’s much later report of sexual assault is admitted as “fresh complaint” whenever there is a reasonable explanation for the child’s failure to make a prompt complaint. See Commonwealth v. Fleury, 417 Mass. 810, 813-815 (1994), and cases cited; Commonwealth v. Lavoie, 47 Mass. App. Ct. 1, 7-8 (1999); Commonwealth v. Costello, 36 Mass. App. Ct. 689, 692-694 (1994); Commonwealth v. Hyatt, 31 Mass. App. Ct. 488, 490-492 (1991); Commonwealth v. Souther, 31 Mass. App. Ct. 219, 221-222 (1991); Commonwealth v. Lagacy, 23 Mass. App. Ct. 622, 626 n.6 (1987). And, as to adult victims, we have long recognized that there is an understandable “reluctance to discuss with others, particularly strangers, the uncomfortably specific details of a sexual attack.” Commonwealth v. Licata, supra at 657. See Commonwealth v. Lavalley, 410 Mass. 641, 646-647 n.7 (1991) (“social stigma and skepticism which victims of rape often confront” make prompt disclosure unlikely). See also Commonwealth v. Kruah, 47 Mass. App. Ct. 341, 346-347 (1999) (threats, fear of being disbelieved, and “community mores” made it difficult for adult victim to complain of sexual assault perpetrated by respected member of victim’s immigrant community group).
In short, the doctrine of fresh complaint rests on a demonstrably false premise, and we retained the doctrine only so that prosecutors would have some means of addressing the regrettable fact that some jurors might still subscribe to that false premise. Commonwealth v. Licata, supra at 658. While other myths pertaining to sexual assault still abound, the phenomenon of long-delayed disclosure of sexual abuse is now familiar and highly publicized. See Ross v. Garabedian, 433 Mass. 360, 368-370 (2001) (Sosman, J., dissenting) (chronicling widespread publicity pertaining to child sexual abuse). As such, the fresh complaint doctrine as we know it is designed to address a problem that either no longer exists or that is rapidly shrinking to insignificance.
*455This is not to say that the kind of evidence that is presently admissible under the doctrine of fresh complaint should be made inadmissible. To the contrary, one of the problems with the fresh complaint doctrine and its somewhat artificial strictures (see note 1, supra) is that it operates to obscure the relevance and admissibility of evidence concerning the timing, circumstances, and manner of a complaining witness’s initial disclosure of sexual assault. In many cases of alleged sexual assault on a minor, the defense position is that no sexual activity took place at all and that the complaining witness’s testimony is a complete fabrication. Oftentimes, the defense proffers a specific theory as to why the child would be telling such an outright lie, e.g., mental illness has rendered the child delusional, the child has been subjected to suggestive interviewing techniques, the child has been manipulated by some other adult with a motive to harm the defendant, or the child has invented the tale to retaliate against or escape parental control and discipline. Trials of such cases revolve around what caused the child to come forward with an allegation of sexual assault, and the jury’s analysis of any such cause necessarily hinges on the details of how, when, and to whom the child made the disclosure of sexual abuse. The prosecutor aims to demonstrate that the circumstances of the child’s disclosure are understandable, reasonable, and devoid of any suspicious trappings, and, in particular, that they are inconsistent with the defense theory as to the motivating influences affecting the child’s accusations. The defense aims to demonstrate the exact opposite, that the details and circumstances of the disclosure bear the telltale signs of suggestive questioning, manipulation, delusion, or vengeful rebellion. For both sides, the precise context of the child’s disclosure and the detail surrounding that disclosure are commonly the linchpin of the case.
Confining the evidence to the strict and somewhat arbitrary contours of the fresh complaint doctrine overlooks the fact that, in most cases, such evidence has taken on its own substantive relevance. Much of this evidence is not even hearsay — it is not offered for its truth, but merely to show that particular *456words were said.2 Obsession with the strictures imposed on fresh complaint testimony should not blind us to the fact that fresh complaint is not the only basis for admitting such evidence. For example, the rule of fresh complaint precludes testimony about the complaining witness’s demeanor during the disclosure, precludes evidence of the reaction of the persons to whom the disclosure is made, and precludes the complaining witness from testifying about the fresh complaint at all. See Commonwealth v. Quincy Q., 434 Mass. 859, 869-875 & n.20 (2001); Commonwealth v. Peters, 429 Mass. 22, 27-30 (1999). Yet, if the defense theory is that the child’s accusations are the product of hallucination, is not the child’s alert, focused demeanor while making the disclosures potentially relevant to refute that theory? Or, if the theory is that the child’s mother planted the accusation in the child’s mind during a bitter divorce, is it not relevant that the child was hesitant to tell the mother about the father’s abuse, or that the mother reacted with disbelief and threatened to punish the child for telling such an abominable lie? And why should the child complaining witness be precluded from testifying as to his or her own recollections of an allegedly suggestive interview? Then, to cap it off, the mandatory limiting instruction pertaining to fresh complaint is inapplicable (and confusing) when the evidence is directly relevant to a defense theory as to why the child has invented the accusation of sexual assault. Whether the evidence refutes or supports that theory, an instruction telling the jury that they may only consider it for purposes of “corroboration” seriously mischaracterizes the relevant scope of such evidence.
In the present case, the prosecutor invoked only the doctrine of fresh complaint as the basis for introducing the complaining witness’s conversation with her school teammate (which was her first disclosure of any sexual abuse). Much of the evidence introduced concerning that conversation went beyond the strict boundaries of the fresh complaint doctrine, yet was highly probative of various contested issues in the case. The defendant’s *457theory (as articulated in his statement to the police) was that the child was retaliating for recent limitations on her social life. At trial, defense counsel argued that the delay in disclosure made no sense, contending that the mother had had forthright conversations with the child on the subject of sexual activity and that the child would have readily confided in the mother if there had been any abuse. The prosecutor’s theory was that the defendant, who had moved out of the house and stopped abusing the child some months earlier, was about to reconcile with the child’s mother and move back into the house, and that the child made her disclosures out of fear that the abuse was about to resume. The prosecutor contended that the long delay in complaining about the prior abuse was due to the family’s financial dependence on the defendant and the child’s reluctance to disrupt a family that had already suffered significant tragedy.3 Against that backdrop, the manner in which the child tentatively approached her school teammate, pretended to seek advice for a “friend” who was having a “problem” with her stepfather, and, under that guise, outlined for the teammate her “friend’s” specific concerns about family disruption and loss of badly needed financial support, were all probative of the child’s true motivation. Similarly relevant was that, even after confiding that she was speaking about herself and not a “friend,” the child swore her teammate to secrecy, and told a school guidance counsellor about the abuse only after further encouragement from her teammate. In short, the manner, means, and timing of her disclosure were more consistent with that of a fearful youngster, hesitant to make accusations that she knew would be destructive of her family’s interests, than they were with that of an angry teenager miffed at being told that she could not go out on a date. A rule that would limit the testimony concerning that conversation to the witness’s recitation of the specific details of the sexual acts alleged (which the child did not actually reveal during that initial disclosure) does not make sense. Rather, the child’s reticence about disclosing embarrassing details even to *458her most trusted friend (a reticence that persisted when the child first spoke to a male police officer and to her mother) illustrates one of the difficult barriers a victim must overcome in making a complaint of sexual abuse and makes the delayed disclosure understandable.
By the same token, we should recognize that there are cases where fresh complaint testimony, even kept within its traditional limits, offers nothing of probative value. For example, if the sexual assault has been perpetrated by a stranger and the defense rests entirely on identification, with no suggestion that the complaining witness’s claim of sexual, assault has been fabricated, how does fresh complaint testimony assist the jury’s assessment? It does not. Its sole purpose in such a case is to repeat the terrifying and profoundly disturbing details of the assault, appealing to the jurors’ emotions on an issue that is not contested as a means of generating sympathetic momentum with which to overcome possible weaknesses in the identification evidence. Enamored of this technique, prosecutors appear content to live with the increasing strictures imposed on fresh complaint in order to reap its benefits in cases where such testimony should logically be excluded.
A reevaluation of our adherence to the doctrine of fresh complaint is, in my opinion, long overdue. Whatever remains of the doctrine ought to be tailored to a contemporary, not an archaic, understanding of the complex process by which victims overcome the many impediments to disclosing sexual assault. And, once modernized, our approach to fresh complaint testimony must recognize the close relationship between the timing, manner, circumstances, and details of the complaining witness’s initial disclosure and the theories advanced by the defense, which frequently make such testimony directly relevant to substantive issues in the case, and not merely “corroboration.”4 This court should welcome the opportunity to reconsider *459its continued adherence to an antiquated version of the fresh complaint doctrine.

Tor example, a limiting instruction must be given both at the time the fresh complaint testimony is introduced and again during the final instructions to the jury, see Commonwealth v. Licata, 412 Mass. 654, 660 (1992); the complaining witness may not testify as to the contents of the fresh complaint, see Commonwealth v. Peters, 429 Mass. 22, 27-30 (1999); and the fresh complaint testimony may not include any description of the complainant’s demeanor, see Commonwealth v. Quincy Q., 434 Mass. 859, 869-875 & n.20 (2001).


For example, a prosecutor addressing a defense theory that the child was subjected to suggestive interviewing techniques will want to introduce evidence of the precise sequence and wording of questions and answers during that interview, not to demonstrate their “truth,” but to demonstrate that the words and sequence were not suggestive.


The victim’s sister had died, and her mother was seriously disabled. The victim had not had the benefit of a relationship with her own father, and she was worried that voicing her accusations would deprive her half-brother of his father.


Even if a specific theory has not yet been expressly articulated by the defense, it may be appropriate to allow the prosecutor to introduce evidence of the timing, manner, circumstances, and details of the disclosure in order to dispel likely juror concerns or likely avenues of attack by the defense. For example, if the allegation of sexual assault arose during therapy, the prosecutor may have a legitimate need to demonstrate that the therapeutic sessions *459had been conducted in a nonsuggestive manner and that the complaining witness initiated the disclosure in a manner that was not influenced by the therapist. While the traditional fresh complaint doctrine was designed to address juror skepticism about delay in reporting, a modern fresh complaint doctrine should be designed to address other forms of popular skepticism concerning the reporting of sexual assaults.